Exhibit 10(i)

 

SIXTH AMENDMENT

OF THE

NORTHERN TRUST CORPORATION

SUPPLEMENTAL PENSION PLAN

 

WHEREAS, the Northern Trust Corporation (the “Corporation”) sponsors the
Northern Trust Corporation Supplemental Pension Plan, as amended and restated
effective as of July 20, 1999, (the “Plan”); and

 

WHEREAS, pursuant to Section 6.1 of the Plan, the Corporation has the right to
amend the Plan when the Corporation deems such amendment to be advisable; and

 

WHEREAS, the Corporation deems it advisable to amend the Plan;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. To delete Section 1.9(b) of the Plan in its entirety, and to substitute the
following new Section 1.9(b) therefor:

 

 

“(b)

  (i)   January 1, 2002 through April 30, 2004: Any amounts of the cash portion
of performance-based incentive compensation awarded on or after January 1, 2002
through April 30, 2004 under the Northern Trust Corporation Annual Performance
Plan, the Northern Trust Corporation Management Performance Plan and the
Specialized Incentive Plan, the receipt of which is deferred under the Northern
Trust Corporation Deferred Compensation Plan, will be taken into account as
Compensation as if such amounts were not so deferred;     (ii)   May 1, 2004 and
thereafter: Any amounts of the cash portion of performance-based incentive
compensation awarded on or after May 1, 2004 under the Northern Trust
Corporation Management Performance Plan or as Northern Performance Incentives,
Northern Sales Incentives and/or Northern Technical Incentives under the
Northern Partners Incentive Plan, the receipt of which is deferred under the
Northern Trust Corporation Deferred Compensation Plan, will be taken into
account as Compensation as if such amounts were not so deferred; and”

 

2. To delete Section 1.10(b) of the Plan in its entirety and to substitute the
following new Section 1.10(b) therefor:

 

“(b)

  (i)   January 1, 2002 through April 30, 2004: Any amounts of the cash portion
of performance-based incentive compensation awarded on or after January 1, 2002
through April 30, 2004 under the Northern Trust Corporation Annual Performance
Plan, the Northern Trust Corporation Management Performance Plan and the
Specialized Incentive Plan, the



--------------------------------------------------------------------------------

        receipt of which is deferred under the Northern Trust Corporation
Deferred Compensation Plan, will be taken into account as Compensation as if
such amounts were not so deferred;     (ii)   May 1, 2004 and thereafter: Any
amounts of the cash portion of performance-based incentive compensation awarded
on or after May 1, 2004 under the Northern Trust Corporation Management
Performance Plan or as Northern Performance Incentives, Northern Sales
Incentives and/or Northern Technical Incentives under the Northern Partners
Incentive Plan, the receipt of which is deferred under the Northern Trust
Corporation Deferred Compensation Plan, will be taken into account as
Compensation as if such amounts were not so deferred; and”

 

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 30th of April 2004, effective May 1, 2004.

 

NORTHERN TRUST CORPORATION

By:

 

/s/ Timothy P. Moen

--------------------------------------------------------------------------------

Name:

 

Timothy P. Moen

Title:

 

Executive Vice President and

Human Resources Department Head

 

- 2 -